Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/08/2019 and 03/16/2020 are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-9, 12 and 14 is/are rejected under pre-AIA  35 U.S.C. 102a1 as being anticipated by Frey (GB2526118). Regarding claims 1 and 14, Frey discloses ( the reference signs between parentheses relate to figures 3 and 4 of D 1) a connecting unit according to claim 1, i.e. a connecting unit (154, 142, 144, 146, 148) for connection (DC+, DC-, PE, CP) to an electric vehicle (100), having: 
a.	at least two contact rails ((144), (146)), wherein
b.	 the at least two contact rails ((144), (146)) are spaced at a distance (d) from one another, wherein the distance (d) between the at least two contact rails ((144), (146)) is smaller than between two contact rails ((142), (148)) that are mechanically independent of each other ( "independently movable", page 10, lines 27-29), wherein
c. 	the at least two contact rails ((144), (146)) can be connected to a corresponding first vehicle-side contact rail of the electric vehicle;

e.	on the third contact rail, a signal can be applied (this is always possible),
f.	the one third contract rail (142) can be connected to a corresponding second vehicle-side contact rail of the electric vehicle; Claim 2, that the connecting unit (154, 142, 144, 146, 148) is designed as a pantograph;  Claim 3, that the electric vehicle, which does not belong to the subject matter of the claim, is designed as an electric bus; Claim 4, that the at least two contact rails (144, 146) are designed as a double contact (two adjacent contact rails can be regarded as a double contact in the absence of a more detailed definition); Claim 5, that there is a positive voltage (DC+) on a first (146) of the at least two contact rails and a negative voltage (DC-) on a second (144) of the at least two contact rails (144, 146) (D 1, page 11, lines 6-14 ); claim 6, rail 142 is a ground rail, claim 7, see figure 1; claim 9, see figures; claims 8 and 12, inherent in the rail system. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey (GB2526118). It would have been an obvious matter of design choice to change the length of segments, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).   Further, changes in size or shape without special functional significance are not patentable.   Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974). 
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON C SMITH whose telephone number is (571)270-5225. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
/Jason C Smith/               Primary Examiner, Art Unit 3617